Title: To Thomas Jefferson from Spencer Roane, 8 July 1822
From: Roane, Spencer
To: Jefferson, Thomas


Dear Sir
Richmond,
8th July ’22.
I arrived here, about a week ago, much fatigued; and have been, since, much oppressed  by the heat of the weather. As soon as I got rested, I turned to the authorities applying to your Case, and the result is herewith Submitted. I only regret that I had not more time, and more strength:—but I beleived it might be important to you, to receive back the papers as Early as possible. I have also feared that my opinion might be swayed by my wishes, on the occasion; but I beleive & hope it has not.You will please to observe that my opinion is bottomed upon the principles of the English & Virginia decisions. I know nothing of those of Kentucky: but I presume they will respect those of the parent-State. I presume, also, that the federal courts will, as they have often professed to do, respect the principles of decision, adopted in the several States.With true respect & Esteem, I am, Dear Sir, your friend & Servant,Spencer RoaneP.S. I have submitted the state of the Case, and my opinion, in Confidence, to my particular friend, Wm Brockenbrough—undoubtedly, one of the soundest & ablest judges, in Virga, and he entirely concurs with me in my opinion.S. R.